Appeal froma decision of the Unemployment Insurance Appeal Board, filed April 25, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 9, 1974 because he lost his employment through misconduct in connection therewith. Claimant, a taxi driver, worked for his last employer for approximately six months. On his last day of work he reported to work at approximately 6:00 a.m. and took a taxicab out and returned it at approximately 10:00 a.m. According to the employer’s assistant manager, claimant had been working three- and four-day weeks with the work day being from five or six o’clock in the morning until four or five o’clock in the *1072evening. At the hearing, claimant testified that he did not feel well on his last day of work and returned the cab early because he was afraid of blacking out. This contention was rejected as an afterthought, as claimant did not give any indication of that reason at the initial interview. In fact, he had indicated to the local office that on the day in question he had received a call from his church and had some work to do for the church that day. He did not give his employer any reason for not continuing to work when he returned the taxi after only about four hours. The board has found that claimant did not work a full day on December 8, 1974 for noncompelling reasons which were not in the best interest of his employer, and that he lost his employment due to misconduct. This determination is supported by substantial evidence and must be affirmed. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.